[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON CROSS MOTION FOR SUMMARY JUDGMENT
Because Sec. 38-185x C.G.S. setting forth the requirements for cancellation of commercial risk insurance policies does not proscribe the method of giving the required notice. The parties to the contract are free to contract between themselves as to the means by which the contract may be cancelled. Westmoreland v. General Accident F. and L. Assurance Corp. 144 Conn. 265, 270.
In this case the policy, as amended, regarding the cancellation provision, requires giving written notice to the named insured but does not specify the manner in which such "written notice" shall be effected, whether by mail, personal delivery or in some other manner.
Accordingly questions are presented as to how the CT Page 9169 trier of fact would characterize the facts that have been presented by way of the affidavits on file and what inferences and conclusions it would draw from them. See United Oil Co. v. Urban Development Comm. 158 Conn. 364, 379.
Both plaintiffs and defendants Motions for Summary Judgment are denied.
George W. Ripley, Judge